DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The office action is responding to the amendments filed on 10/02/2020. Claims 1-21 are pending. Claims 1, 6, 8-16 and 19 have been amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 6, 8-9, 13, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehm et al. [US 2016/0246724] in view of Philip et al. [US 2015/0052309] and in further view of STEINMACHER-BUROW [US 2019/0303295].
Claim 1 is rejected over Boehm, Philip and STEINMACHER-BUROW.
Boehm teaches “A method for tracking changes made by an application, comprising: starting tracking of an application by sending a command to a hardware unit to register a list of physical addresses for tracking, the list of the physical addresses representing locations in memory changeable by the application;” as “FIG. 2 discloses example hardware-based implementations to track and control the number of dirty cache lines.” [¶0029 and Fig. 2] and “As used herein, an address may be a virtual address, a physical address, and/or physical location within a data structure. As used herein, a write back is defined as an event in which a cache line of a cache is written back to a main memory (i.e., the main memory location of the data is updated with the current version of the data that is located in the cache).” [¶0017] (A hardware implemented method is disclosed to track changes of data in cache lines. Cache lines are associated to physical addresses of main memory.)
“sending a request to the hardware unit for a list of dirty cache lines after tracking of the application is ended,” as “when the hash table entry is filled with a dirty cache line address but is to be used to store a newly identified dirty cache line address, the threshold is met because that hash line entry may only store one dirty cache line address at a time. when a store event creates a new dirty cache line, the cache line address corresponding to the newly created dirty cache line is added to the data structure. If the newly added dirty cache line address causes a number of dirty 
Boehm does not explicitly teach the list of dirty cache lines being cache lines that were changed and are included in a list of cache lines corresponding to the list of physical addresses registered for tracking;
receiving the list of dirty cache lines from the hardware unit; and adding the list of dirty cache lines to a buffer.
However, Philip teaches “receiving the list of dirty cache lines from the hardware unit; and adding the list of dirty cache lines to a buffer.” as “cache coherency maintenance data structure called directory table for a directory based cache coherence controller. The directory table may be configured to track coherent address lines in the system. The table can be configured to store coherent cache line addresses and a vector of agents sharing the line at any time, and can further be configured to store coherence state of the cache line as to whether the line is unique, shared, dirty, invalid, etc.” [¶0078] (Dirty cache list is received and added to a buffer.)
Boehm and Philip are analogous arts because they teach storage system and cache memory management. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Boehm and Philip before him/her, to modify the teachings of Boehm to include the teachings of Philip with the motivation of an efficient data structure is needed to implement the directory tables where coherent cache 
The combination of Boehm and Philip does not explicitly teach the list of dirty cache lines being cache lines that were changed and are included in a list of cache lines corresponding to the list of physical addresses registered for tracking;
However, STEINMACHER-BUROW teaches “the list of dirty cache lines being cache lines that were changed and are included in a list of cache lines corresponding to the list of physical addresses registered for tracking;” as “The state is e.g. indicated using two additional bits. "Modified" identifies a memory line which is present only in the current cache memory and which is dirty, i.e. has been amended compared with the corresponding data line stored in the main memory.” [¶0063] (The recited portion teaches dirty cache lines are modified/changed and furthermore they are paired with [i.e., tracked to] main memory/physical memory of the device.)
Boehm, Philip and STEINMACHER-BUROW are analogous arts because they teach storage system and cache memory management. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Boehm, Philip and STEINMACHER-BUROW before him/her, to modify the teachings of combination of Boehm and Philip to include the teachings of STEINMACHER-BUROW with the motivation of application software may be executed on one or more processor chips and thus a given application may implicitly or explicitly exploit and benefit from similar or different processor chips.
Claim 2 is rejected over Boehm, Philip and STEINMACHER-BUROW.
Boehm teaches “wherein starting tracking includes: receiving a list of virtual memory pages from the application; and converting the list of virtual memory pages into the list of physical addresses.” as “the dirty cache line addresses (DIRTY_TAG.sub.j) 252 are indicated as corresponding to ones of the cache line addresses (TAG.sub.i) 126 by having the same address values, by referring to a same virtual address, and/or by having some other similar mapping or association to a same address or location of a virtual memory space and/or physical memory space.” [¶0033] (Dirty cache lines are associated to the virtual memory pages of the application. Virtual memory pages are in return mapped to physical memory.)
Claim 6 is rejected over Boehm, Philip and STEINMACHER-BUROW.
Boehm teaches “wherein the hardware unit tracks cache lines corresponding to the list of physical addresses in response to receiving a command to register the list of physical addresses for tracking.” as “FIG. 2 discloses example hardware-based implementations to track and control the number of dirty cache lines.” [¶0029 and Fig. 2] and “As used herein, an address may be a virtual address, a physical address, and/or physical location within a data structure. As used herein, a write back is defined as an event in which a cache line of a cache is written back to a main memory (i.e., the main memory location of the data is updated with the current version of the data that is located in the cache).” [¶0017] (A hardware unit tracks changes of data in cache lines. Cache lines are associated to physical addresses of main memory.)
Claim 8 is rejected over Boehm, Philip and STEINMACHER-BUROW with the same rationale of rejection of Claim 1.
Claim 9 is rejected over Boehm, Philip and STEINMACHER-BUROW with the same rationale of rejection of Claim 2.
Claim 13 is rejected over Boehm, Philip and STEINMACHER-BUROW with the same rationale of rejection of Claim 6.
Claim 15 is rejected over Boehm, Philip and STEINMACHER-BUROW.
Boehm teaches “A computing system comprising: one or more processors running an application and an operating system; and” as “FIG. 1 is a block diagram of an example processor system having an example cache controller implemented in accordance with the teachings of this disclosure.” [¶0003 and Fig. 1] (A computer system with processor executes the method.)
“a hardware unit coupled to the one or more processors, wherein the hardware unit is configured to track dirty cache lines;” as “FIG. 2 discloses example hardware-based implementations to track and control the number of dirty cache lines.” [¶0029 and Fig. 2] (A hardware implemented method is disclosed to track changes of data in cache lines.)
Remaining limitations of Claim 15 are rejected over Boehm and Philip with the same rationale of rejection of Claim 1.
Claim 16 is rejected over Boehm, Philip and STEINMACHER-BUROW with the same rationale of rejection of Claim 2.
Claim 19 is rejected over Boehm, Philip and STEINMACHER-BUROW with the same rationale of rejection of Claim 6.
Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehm et al. [US 2016/0246724] in view of Philip et al. [US 2015/0052309] in further view of STEINMACHER-BUROW [US 2019/0303295] and yet in further view of Lunev [US 9,003,131].
Claim 3 is rejected over Boehm, Philip, STEINMACHER-BUROW and Lunev.

However, Lunev teaches “wherein the buffer is readable by the application.” as “a ring buffer in the shared memory for writing and reading data by the contexts; a software primitive manages access attempts by the contexts to the ring buffer.” [Abstract] ([Application] software reads the buffer data.)
Boehm, Philip, STEINMACHER-BUROW and Lunev are analogous arts because they teach storage system and cache memory management. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Boehm, Philip, STEINMACHER-BUROW and Lunev before him/her, to modify the teachings of combination of Boehm, Philip and STEINMACHER-BUROW to include the teachings of Lunev with the motivation of the context even logging method and system provide for logging the events without locking the contexts. [Lunev, Col 14, lines 63-65]
Claim 10 is rejected over Boehm, Philip, STEINMACHER-BUROW and Lunev with the same rationale of rejection of Claim 3.
Claim 17 is rejected over Boehm, Philip, STEINMACHER-BUROW and Lunev with the same rationale of rejection of Claim 3.
Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehm et al. [US 2016/0246724] in view of Philip et al. [US 2015/0052309] in further view of STEINMACHER-BUROW [US 2019/0303295] and yet in further view of Higuchi et al. [US 2002/0013886].
Claim 4 is rejected over Boehm, Philip, STEINMACHER-BUROW and Higuchi.

However, Higuchi teaches “wherein the buffer is readable by an operating system and not the application.” as “in the requester node, the buffer 60 for exchanging data between the I/O device 50 and the operating system is stored.” [¶0022] (The buffer data is read by the operating system.)
Boehm, Philip, STEINMACHER-BUROW and Higuchi are analogous arts because they teach storage system and cache memory management. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Boehm, Philip, STEINMACHER-BUROW and Higuchi before him/her, to modify the teachings of combination of Boehm, Philip and STEINMACHER-BUROW to include the teachings of Higuchi with the motivation of it is possible to reduce a broadcast for cache consistency control related to a memory read request sent from the I/O device, and furthermore, to reduce a broadcast for cache consistency guarantee related to a memory write request sent from the I/O device. As a result, it is possible to reduce a broadcast for cache consistency control related to a memory access sent from the I/O device, thereby implementing a high speed I/O processing. [Higuchi, ¶0013]
Claim 11 is rejected over Boehm, Philip, STEINMACHER-BUROW and Higuchi with the same rationale of rejection of Claim 4.
Claim 18.
Claims 5, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehm et al. [US 2016/0246724] in view of Philip et al. [US 2015/0052309] in further view of STEINMACHER-BUROW [US 2019/0303295] and yet in further view of Baumgartner et al. [US 6,275,907].
Claim 5 is rejected over Boehm, Philip, STEINMACHER-BUROW and Baumgartner.
Boehm does not explicitly teach wherein the hardware unit tracks dirty cache lines by: detecting a write back of a cache line on a coherence interconnect; and
adding the detected cache line to a list of dirty cache lines maintained by the hardware unit.
However, Philip teaches “adding the detected cache line to a list of dirty cache lines maintained by the hardware unit.” as “cache coherency maintenance data structure called directory table for a directory based cache coherence controller. The directory table may be configured to track coherent address lines in the system. The table can be configured to store coherent cache line addresses and a vector of agents sharing the line at any time, and can further be configured to store coherence state of the cache line as to whether the line is unique, shared, dirty, invalid, etc.” [¶0078] (Dirty cache list is received and added to a buffer.)
The combination of Boehm, Philip and STEINMACHER-BUROW does not explicitly teach wherein the hardware unit tracks dirty cache lines by: detecting a write back of a cache line on a coherence interconnect; and
However, Baumgartner teaches “wherein the hardware unit tracks dirty cache lines by: detecting a write back of a cache line on a coherence interconnect; and” as “The coherence state of the reserved cache line is set to the non-exclusive (e.g., shared) state in response to a writeback transaction transmitted from the remote processing node to the home processing node.” [Col 2, lines 52-55] (Detecting write back of cache line on coherence interconnect.) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Boehm, Philip, STEINMACHER-BUROW and Baumgartner before him/her, to modify the teachings of combination of Boehm, Philip and STEINMACHER-BUROW to include the teachings of Baumgartner with the motivation of if the processor within the remote processing node has a reservation for a cache line that is not resident within its associated cache hierarchy, the coherence directory at the home processing node associates the cache line with a coherence state indicating that the reserved cache line may possibly be held non-exclusively at the remote processing node. In this manner, the cache coherence mechanism can be utilized to manage processor reservations even in cases in which a reserving processor's cache hierarchy does not hold a copy of the reserved cache line. [Baumgartner, Col 2, lines 41-51]
Claim 12 is rejected over Boehm, Philip, STEINMACHER-BUROW and Baumgartner with the same rationale of rejection of Claim 5.
Claim 20 is rejected over Boehm, Philip, STEINMACHER-BUROW and Baumgartner with the same rationale of rejection of Claim 5.
Claims 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehm et al. [US 2016/0246724] in view of Philip et al. [US 2015/0052309] in further view of STEINMACHER-BUROW [US 2019/0303295] and yet in further view of Lee et al. [US 2017/0277636].
Claim 7 is rejected over Boehm, Philip, STEINMACHER-BUROW and Lee.
The combination of Boehm, Philip and STEINMACHER-BUROW does not explicitly teach wherein the hardware unit sends the list of dirty cache lines in response to the request for the list of dirty cache lines.
“wherein the hardware unit sends the list of dirty cache lines in response to the request for the list of dirty cache lines.” as “The method may further including determining whether the cache group is in the dirty state by determining whether addresses of the cache group are included in the dirty list in response to receiving a request for writing data to the memory.” [¶0025] (Dirty cache line list is requested and returned.)
Boehm, Philip, STEINMACHER-BUROW and Lee are analogous arts because they teach storage system and cache memory management. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Boehm, Philip, STEINMACHER-BUROW and Lee before him/her, to modify the teachings of combination of Boehm, Philip and STEINMACHER-BUROW to include the teachings of Lee with the motivation of when the cache 130 is in a dirty state, the memory controller 140 reads data only from the cache 130 storing the latest value, without performing the self-balancing dispatch. Therefore, it is necessary to determine whether the cache 130 is in a dirty state to apply the self-balancing dispatch. [Lee, ¶0070]
Claim 14 is rejected over Boehm, Philip, STEINMACHER-BUROW and Lee with the same rationale of rejection of Claim 7.
Claim 21 is rejected over Boehm, Philip, STEINMACHER-BUROW and Lee with the same rationale of rejection of Claim 7.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD K KHAN/Primary Examiner, Art Unit 2132